REASONS FOR ALLOWANCE
Claims 1, 3, 5, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The combination of Ikeda et al. in view of Haller et al. as applied in the previous Office Action constitutes the closest prior art.
As per independent claim 1, Applicant has properly incorporated the allowable subject matter of original claim 4.  Neither Ikeda et al. in view of Haller et al., nor the prior art as a whole, teaches or renders obvious the method combination of claim 1, and in particular where the first mode is selected responsive to determining a temperature of the energy storage device is greater than a threshold value.
As per independent claim 11, neither Ikeda et al. in view of Haller et al., nor the prior art as a whole, teaches or renders obvious the vehicle system combination as recited, and in particular the controller including instructions stored in the memory that when executed, during icing of the exterior heat exchanger, cause the controller to: select a second mode of vehicle system operation based on an absence of the scheduled preconditioning event and the remote start request, where the heat pump system receives heat from the vehicle cabin and transfers heat to the exterior heat exchanger to de-ice the exterior heat exchanger.
	As per independent claim 17, neither Ikeda et al. in view of Haller et al., nor the prior art as a whole, teaches or renders obvious the method combination as recited, and in particular responsive to determining a presence of icing of the exterior heat exchanger, determining an absence of a scheduled cabin preconditioning or a vehicle remote start, and determining the temperature of the energy storage device is less than the threshold value, selecting a second mode of climate control system operation, in the second mode the heat pump circuit receives heat from the vehicle cabin and transfers heat to the exterior heat exchanger to de-ice the exterior heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.